Citation Nr: 1029735	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  95-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than September 15, 
1993, for the grant of service connection and a compensable 
evaluation for a residual scar of a gunshot wound (GSW) of the 
left elbow.  

2.  Entitlement to an effective date earlier than September 15, 
1993, for the grant of service connection and a compensable 
evaluation for left shoulder strain, secondary to service-
connected GSW of the left elbow, with traumatic arthritis .

3.  Entitlement to an effective date earlier than September 15, 
1993, for the grant of service connection and a compensable 
evaluation for left ulnar nerve impairment, secondary to service-
connected GSW of the left elbow, with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970. His 
military occupational specialty was light weapons infantryman.  
He was awarded the Combat Infantryman Badge (CIB) for combat 
service in Vietnam.

The Board of Veterans' Appeals (Board) notes that the issues on 
appeal arose from Department of Veterans Affairs (VA) Regional 
Office (RO) rating decisions dating from August 1994.

In April 1997, the Veteran testified at a hearing before a 
Veterans Law Judge in Washington, D.C.  A copy of the hearing 
transcript is associated with the claims folder and has been 
reviewed.

This case was previously remanded by the Board in May 1997 and 
March 2001 for additional development of the evidence and 
consideration of Veterans Claims Assistance Act of 2000 (VCAA).

The record shows that the Veteran was offered a new hearing 
before the Board since the Veterans Law Judge at the April 1997 
hearing in Washington, D.C. no longer worked at the Board.

The Veteran testified at a hearing in December 2001 before a 
Veterans Law Judge sitting at the RO in New Orleans, Louisiana.

In March 2002, the Board prepared a development memorandum.

In April 2002, the Board granted service connection for a 
psychiatric disability, claimed as posttraumatic stress disorder, 
which is a full grant of the benefits sought.  See AB v. Brown, 6 
Vet. App. 35 (1993). (In April 2002, the RO assigned a 50 percent 
evaluation for service- connected psychiatric disability.)  

Because the Veterans Law Judge who conducted the December 2001 
Travel Board hearing was no longer employed by the Board, the 
Veteran was offered a new hearing, which he declined in May 2003.

In July 2003, the Board remanded the claim for further 
development.  In a January 2005 rating decision, the RO granted a 
TDIU, which is also a full grant of the benefits sought. See AB, 
supra.

In June 2007, the Board denied the issues of entitlement to an 
increased evaluation for residuals of a GSW of the left elbow 
with traumatic arthritis; limitation of motion of left shoulder 
secondary to GSW of the left elbow; and left ulnar nerve 
entrapment, residuals of GSW of the left arm, and remanded the 
earlier effective dates issues listed on the title page of this 
decision for further development.  These issues have since 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  A statement received from the Veteran on July 11, 1986, could 
be construed as an informal claim for a scar, residual of GSW of 
the left elbow.  

2.  There is no communication from the Veteran or his 
representative that constitutes a formal claim or that may be 
construed as an informal claim to entitlement to service 
connection claim for scar, residual of GSW of the left elbow, 
prior to July 11, 1986.

3.  It first became factually ascertainable that the criteria for 
a compensable evaluation for scar, residual of GSW of the left 
elbow were met on VA examination dated August 6, 1987.

4.  A claim of service connection for additional residuals of GSW 
of the left elbow (to include left shoulder strain and left ulnar 
impairment was received at the RO on September 15, 1993.

5.  There is no communication from the Veteran or his 
representative that constitutes a formal claim or that may be 
construed as an informal claim to entitlement to service 
connection claim for a left shoulder disability and/or left ulnar 
nerve involvement prior to September 15, 1993.

6.  It is not factually ascertainable that the Veteran became 
entitled to a compensable evaluation for left shoulder disability 
and/or left ulnar nerve impairment at any time prior to September 
15, 1993. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 6, 1987 for a 
grant of service connection and assignment of a 10 percent 
evaluation for scar, residual of GSW of the left elbow, are met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 
4.118, Diagnostic Code 7804 (1987).

2.  There is no legal entitlement to an effective date earlier 
than September 15, 1993, for the grant of service connection and 
a compensable evaluation for a left shoulder disability, 
secondary to service-connected GSW of the left elbow.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

3.  There is no legal entitlement to an effective date earlier 
than September 15, 1993, for the grant of service connection and 
a compensable evaluation for left ulnar nerve impairment, 
secondary to service-connected GSW of the left elbow.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009), requires VA to assist a 
claimant at the time that he or she files a claim for benefits.  
As part of this assistance, VA is required to notify claimants of 
what they must do to substantiate their claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; (3) 
that VA will attempt to obtain; and (4) request that the claimant 
provide any evidence in his or her possession that pertains to 
the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
Rather, in Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.

Here, the VCAA duty to notify was satisfied by way of a July 2007 
letter sent to the Veteran that fully addressed all notice 
elements.  The letter informed the Veteran of what evidence was 
required to substantiate the earlier effective date claims and of 
his and VA's respective duties for obtaining evidence.  
Thereafter, the case was readjudicated by way of a November 2008 
supplemental statement of the case.

All available evidence pertaining to the Veteran's claim has been 
obtained.  The claims folder contains service treatment records, 
VA and private medical evidence, and records from the Social 
Security Administration (SSA).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


Legal Criteria - Earlier Effective Date for the Grant of Service 
Connection

The effective date of an award is generally the date of receipt 
of a claim (or informal claim where appropriate), or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2009).  More specifically, the 
effective date of an award of disability compensation for direct 
service connection is the day following separation from active 
service or the date entitlement arose, if the claim was received 
within one year after separation from service; otherwise, it is 
the date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 
C.F.R. § 3.400(b)(2)(i) (2009).

If a veteran files an application for service connection with VA 
and the claim is disallowed, he has the right to appeal that 
disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002).  If he does not initiate an appeal within one year, or if 
he initiates a timely appeal and the appeal is denied, the 
disallowance becomes final.  See 38 C.F.R. §§ 20.302, 20.1100, 
20.1103 (2009).  With exceptions not here applicable, any award 
based on a subsequently filed application for benefits can be 
made effective no earlier than the date of the new application.  
See 38 C.F.R. § 3.400(q), (r) (2009).  Specifically, the 
effective date of an award of disability compensation based upon 
the submission of new and material evidence other than service 
department records received after final disallowance will be the 
date of receipt of the new claim or the date that entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2009).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. See 38 C.F.R. § 
3.151(a) (2009).  However, any communication or action, 
indicating an intent to apply for one or more benefits under the 
laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 1 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155 (2009).

An informal claim must identify the benefit sought.  See Brannon 
v. West, 12 Vet. App. 32, 34 (1998) (noting that VA "is not 
required to anticipate a claim for a particular benefit where no 
intention to raise it was expressed and citing Talbert v. Brown, 
7 Vet. App. 352, 356-57 (1995) for the proposition that VA is not 
required to do a "prognostication" but to review issues 
reasonably raised by the substantive appeal).

Analysis

a.  Residual Scar 

The Veteran is seeking an effective date earlier than September 
15, 1993, for the grant of service connection and award of a 
compensable evaluation for residual scar on the left elbow.  

In May 1970, the RO received the Veteran's formal claim for, in 
pertinent part, a disability of the arm, as a result of being 
wounded in action.  

A July 1970 VA "surgical" examination report shows that the 
Veteran had a scar over the left elbow.  The examiner noted that 
the wound was well-healed but there was some adhesion of the skin 
and scar to the underlying muscles.   

In a December 1970 rating decision, the RO granted service 
connection for GSW of the left elbow, with traumatic arthritis.  

Thereafter, the RO received a statement from the Veteran in March 
1986 in which he asked to file an increased rating claim for left 
elbow disability and stated that he felt he should also be rated 
for scars.

On July 11, 1986, the RO received a statement from the Veteran in 
which he asked to be scheduled for a VA examination for scars, in 
pertinent part.  A subsequent VA examination in September 1986 
revealed the status of the service-connected residuals of gunshot 
wound to the left elbow; there was no mention that the scarring 
was symptomatic.  

In an October 1986 rating decision, the RO denied an increased 
rating for residuals of GSW of the left elbow, and the Veteran 
appealed such decision to the Board.  There was no mention of a 
separate rating for scarring.  

In a September 1988 decision, the Board increased the evaluation 
to 20 percent for residuals of GSW of the left elbow with 
traumatic arthritis.  In so doing, the Board mentioned the 
Veteran's contention that he had a severely disfiguring scar on 
his left arm which affects his range of left arm motion and his 
arthritic changes in the left elbow.  However, a separate 
evaluation for a scar was not adjudicated by the Board.  

On September 15, 1993, the RO received a statement from the 
Veteran in which he asked "to reopen" his claim for left elbow 
and arm disability.  

In a December 1997 rating decision, the RO, among other things, 
granted service connection for scar, residual of GSW to the left 
arm, assigning a 10 percent evaluation, effective September 15, 
1993.  The Veteran asserts that the proper effective date should 
be August 6, 1987.   

As noted, the correct effective date for the grant of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  Review of the record 
shows that the earliest date of an informal claim for scars is 
July 11, 1986.  His earlier claims for GSW residuals had been 
finally resolved, and the Veteran had not appealed the 
determinations.  Further, the Veteran had not raised a claim of 
clear and unmistakable error that would vitiate the finality of 
any prior rating decisions (see 38 C.F.R. § 3.105(a)).  Hence, 
there was no pending claim prior to July 11, 1986, pursuant to 
which benefits could be granted.

The record shows that entitlement arose on August 6, 1987, when a 
painful and tender scar on the left arm was objectively shown.  
While subsequent rating actions and a Board decision did not 
assign a separate compensable evaluation for scarring, this 
matter was never specifically adjudicated until 1997.

As noted, generally, the effective date for the grant of service 
connection shall not be earlier than the date of receipt of 
application therefore or the date entitlement is shown, whichever 
is later.  There is no evidence that the scarring was symptomatic 
at any time prior to the August 6, 1987 and this corresponds to 
the date claimed by the Veteran.  As such, the effective date for 
the grant of service connection and award of a compensable 
evaluation for the residual scar is assigned effective August 6, 
1987.  

b.  Left Shoulder 

On September 15, 1993, the RO received the Veteran's statement 
seeking "to reopen" his claim for left elbow and arm 
disability.

In an August 1994 rating decision, the RO granted service 
connection for left shoulder strain, secondary to service-
connected left elbow disability, and assigned a noncompensable 
evaluation from September 15, 1993.  A 20 percent evaluation is 
now assigned from September 15, 1993. 

The Board finds that there is no informal claim of service 
connection for a left shoulder disability prior to September 15, 
1993, under either § 3.155 or § 3.157.  In this regard, the Board 
has reviewed the evidence prior to September 15, 1993, and is 
unable to find any indication demonstrating that the Veteran 
intended to apply for, or that he was seeking service connection 
for a left shoulder disability, despite the Veteran's contention 
that the proper effective date should be in 1970.  The evidence 
does not show that he even had left shoulder disability in 1970, 
as VA examination report dated in August 1970 shows that he had 
full range of left shoulder motion.  Thus, an informal claim was 
not submitted under § 3.155 prior to September 15, 1993.  

An informal claim was not submitted under § 3.157 because, since 
the Veteran had not been granted service connection for a left 
shoulder disability prior to September 15, 1993, "the mere 
receipt of medical records [prior to that date] cannot be 
construed as an informal claim [under § 3.157]."  See Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).  

Review of the record further shows that while a left shoulder 
disability is shown on a November 1993 private examination 
report, it was not medically related to the GSW of the left elbow 
until a March 1994 VA joints examination.  Thus, the left 
shoulder disability developed secondarily to service-connected 
disability.  

Although the date when entitlement arose (March 1994) is 
obviously later than the date of receipt of claim, the Board will 
not disturb the currently assigned effective date of September 
15, 1993, for the grant of service connection for a left shoulder 
disability, secondary to service-connected GSW of left elbow.  

Accordingly, the Board must conclude that the record does not 
provide a legal basis for an effective date earlier than 
September 15, 1993, for the grant of service connection and award 
of a compensable evaluation for left shoulder disability, 
secondary to GSW of the left elbow.  

c.  Left Ulnar Nerve

In a March 1996 hearing officer's decision, service connection 
was granted for left ulnar nerve involvement, secondary to 
service-connected GSW of the left elbow, effective September 15, 
1993.  The Veteran contends that the proper effective date should 
be the day after service discharge.

On review, the Board finds that September 15, 1993, is the 
correct effective date for the grant of service connection for 
left ulnar nerve involvement.  There is no evidence in the record 
demonstrating that the Veteran intended to apply for, or that he 
was seeking service connection for neurological impairment in the 
left arm prior to September 15, 1993.  While the Veteran did file 
a service connection claim for residuals of GSW of the arm in May 
1970, there was no indication of an intent to file a claim for 
nerve involvement at that time.  Nerve involvement was not even 
diagnosed until November 1995.  Thus, an informal claim for 
neurological involvement was not submitted under § 3.155.   

An informal claim was also not submitted under § 3.157 because 
service connection for ulnar nerve involvement had not been 
established prior to September 15, 1993.  In any event, the prior 
medical evidence, to include VA examination reports dated in 1970 
and 1987, show no abnormal findings on neurological examination.  

Entitlement did not arise until November 1995 when the Veteran 
underwent a VA "peripheral nerves" examination and the examiner 
noted a possibility of ulnar nerve involvement on the left side.

Although November 1995 is later than September 15, 1993, the 
Board will not disturb the currently assigned effective date of 
September 15, 1993, for the grant of service connection for left 
ulnar nerve involvement.

Accordingly, the Board must conclude that the record does not 
provide a legal basis for an effective date earlier than 
September 15, 1993, for the grant of service connection and award 
of a compensable evaluation for left ulnar nerve involvement, 
secondary to GSW of the left elbow.  





(CONTINUED ON NEXT PAGE)






ORDER

The effective date of August 6, 1987, for the grant of service 
connection and award of a 10 percent evaluation for scar, 
secondary to service-connected GSW of the left elbow, is granted, 
subject to the laws and regulations governing monetary benefits.

Entitlement to an effective date earlier than September 15, 1993, 
for the grant of service connection and a compensable evaluation 
for left shoulder strain, secondary to service-connected GSW of 
the left elbow, is denied.  

Entitlement to an effective date earlier than September 15, 1993, 
for the grant of service connection and a compensable evaluation 
for left ulnar nerve impairment, secondary to service-connected 
GSW of the left elbow, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


